         Case 1:20-cv-01342-JPO Document 77 Filed 04/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Mylan N.V. Securities Litigation             Case No. 1:16-CV-07926 (JPO)




 MYL Litigation Recovery I LLC,
                                                    Case No. 1:19-CV-01799 (JPO)
                v.

 Mylan N.V., et al.



 Abu Dhabi Investment Authority,
                                                    Case No. 1:20-CV-01342 (JPO)
                v.

 Mylan N.V., et al.


                                STIPULATION AND ORDER

       WHEREAS, on July 17, 2020, this Court entered a Scheduling Order (Class Action ECF

No. 149) and coordination order (Class Action ECF No. 150) in the above-captioned actions In re

Mylan N.V. Securities Litigation (No. 1:16-CV-07926-JPO) (the “Class Action”), Abu Dhabi

Investment Authority v. Mylan N.V. et al. (No. 1:20-cv-01342-JPO) (“ADIA”) and MYL Litigation

Recovery I LLC. v. Mylan N.V. et al. (No. 1:19-CV-01799-JPO) (“MYL Litigation Recovery” and,

together with the Class Action and ADIA, the “Related Actions”);

       WHEREAS, on October 22, 2020, this Court entered a Scheduling Order (Class Action

ECF No. 178) pursuant to which fact discovery closes in the above-captioned actions on April 12,

2021, initial expert disclosures are due on April 26, 2021, rebuttal expert reports are due on May



                                                1
          Case 1:20-cv-01342-JPO Document 77 Filed 04/07/21 Page 2 of 4




24, 2021, the close of expert discovery is set for June 21, 2021, and dispositive motions are due

on July 19, 2021;

       WHEREAS, on March 30, 2021, Defendants in the ADIA action filed a letter motion

regarding a dispute with Plaintiff in that action (ADIA ECF No. 58);

       WHEREAS, on March 31, 2021, Plaintiff in the ADIA action filed a letter motion regarding

a dispute with Defendants in that action (ADIA ECF No. 63, and together with ADIA ECF No. 58,

the “ADIA Letter Motions”);

        WHEREAS, in an effort to resolve some of the disputes addressed in the ADIA Letter

Motions, and in light of the coordinated schedule, the parties in the Related Actions have met and

conferred and agreed on a modified proposed schedule to govern the Related Actions;

       IT IS HEREBY STIPULATED AND AGREED by and between the Parties, through

their undersigned counsel, that the schedule in the Related Actions shall be amended as follows:

                                  Existing Deadline                New Deadline

 Initial Expert Disclosures       April 26, 2021                   May 3, 2021

 Rebuttal Expert Reports          May 24, 2021                     June 7, 2021

 Close of Expert Discovery        June 21, 2021                    June 28, 2021



       The close of fact discovery will remain unchanged and the deadline for dispositive motions

will remain unchanged. The parties agree that they will not seek a further extension of the schedule

concerning the production of documents absent good cause.


STIPULATED AND AGREED TO BY:

Dated: April 6, 2021




                                                  2
       Case 1:20-cv-01342-JPO Document 77 Filed 04/07/21 Page 3 of 4




POMERANTZ LLP                               CRAVATH, SWAINE & MOORE LLP

by    s/ Jeremy A. Lieberman                by s/ David R. Marriott
     Jeremy A. Lieberman                       David R. Marriott
     Austin P. Van                             Kevin J. Orsini
     600 Third Avenue, 20th Floor              Rory A. Leraris
     New York, New York 10016                  Worldwide Plaza
     Tel: (212) 661-1100                       825 Eighth Avenue
     jalieberman@pomlaw.com                    New York, NY 10019
     avan@pomlaw.com                           Tel: (212) 474-1000
                                               dmarriott@cravath.com
     Class Counsel                             korsini@cravath.com
                                               rleraris@cravath.com

                                                Counsel for Defendants

ROBBINS GELLER RUDMAN & DOWD                ROLNICK KRAMER SADIGHI LLP
LLP

by s/ Matthew Alpert                        by s/ Michael J. Hampson
   Luke O. Brooks                              Lawrence M. Rolnick
   Matthew Alpert                              Marc B. Kramer
   Angel P. Lau                                Michael J. Hampson
   Erika Oliver                                Jennifer A. Randolph
   Ting H. Liu
   655 West Broadway, Suite 1900               1251 Avenue of the Americas
   San Diego, CA 92101                         New York, NY 10020
   Telephone: (619) 231-1058                   Tel: (212) 597-2800
   lukeb@rgrdlaw.com                           lrolnick@rksllp.com
   malpert@rgrdlaw.com                         mkramer@rksllp.com
   alau@rgrdlaw.com                            mhampson@rksllp.com
   eoliver@rgrdlaw.com                         jrandolph@rksllp.com
   tliu@rgrdlaw.com
                                               Counsel for MYL Litigation Recovery
     ROBBINS GELLER RUDMAN & DOWD              I LLC
     LLP
     Samuel H. Rudman
     58 South Service Road, Suite 200
     Melville, NY 11747
     Telephone: (631) 367-7100
     srudman@rgrdlaw.com

     Counsel for Abu Dhabi Investment
     Authority




                                        3
         Case 1:20-cv-01342-JPO Document 77 Filed 04/07/21 Page 4 of 4


SO ORDERED.
Dated: April 7, 2021



       New York, New York



                                    J. PAUL OETKEN
                                    United States District Judge




                                       4
